Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 1 of 33   PageID #:
                                   3889


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAI’I
 ___________________________________
 STEPHEN G. AQUILINA and LUCINA,     )
 J. AQUILINA, Individually and       )
 on Behalf of all Others Similarly )
 Situated; and DONNA J. CORRIGAN     )
 and TODD L. CORRIGAN, Individually )
 and on Behalf of All Others         )
 Similarly Situated,                 )
                                     )
                 Plaintiffs,         )
                                     )
      v.                             ) Civ. No. 18-00496-ACK-KJM
                                     )
 CERTAIN UNDERWRITERS AT LLOYD’S     )
 SYNDICATE #2003; LLOYD’S            )
 SYNDICATE #318; LLOYD’S             )
 SYNDICATE #4020; LLOYD’S            )
 SYNDICATE #2121; LLOYD’S            )
 SYNDICATE #2007; LLOYD’S            )
 SYNDICATE #1183; LLOYD’S            )
 SYNDICATE #1729; BORISOFF           )
 INSURANCE SERVICES, INC. d/b/a      )
 MONARCH E&S INSURANCE SERVICES;     )
 SPECIALTY PROGRAM GROUP, LLC        )
 d/b/a SPG INSURANCE SOLUTIONS,      )
 LLC; ALOHA INSURANCE SERVICES       )
 INC.; ILIKEA LLC d/b/a MOA          )
 INSURANCE SERVICES HAWAII;          )
 and DOES 1-100,                     )
                                     )
                 Defendants.         )
 ___________________________________)

               ORDER DENYING DEFENDANTS MOA’S AND ALOHA’S
             MOTIONS TO DISMISS OR IN THE ALTERNATIVE STAY

             Defendants Ilikea LLC d/b/a Moa Insurance Services

 Hawaii (“Moa”) and Aloha Insurances Services, Inc. (“Aloha,”

 together with Moa, the “Retail Brokers”) seek dismissal or a

 stay of this case under the “Colorado River” doctrine pending

 three parallel proceedings in state court.         When there exists

                                    - 1 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 2 of 33   PageID #:
                                   3890


 concurrent state and federal jurisdiction over a dispute,

 district courts must exercise jurisdiction except in

 “exceptional circumstances.”       Colorado River Water Conservation

 Dist. v. United States, 424 U.S. 800, 813, 96 S. Ct. 1236, 47 L.

 Ed. 2d 483 (1976).     The Supreme Court and the Ninth Circuit have

 identified several factors relevant to deciding whether

 abstention is appropriate.       Applying those factors here, the

 Court finds that this case is devoid of the requisite

 “exceptional circumstances.”       Thus, the Court declines to

 abstain under Colorado River.       The Court DENIES Defendant Moa’s

 Motion to Dismiss or in the Alternative Stay Proceedings, ECF

 No. 120, and DENIES Defendant Aloha’s Motion to Dismiss and/or

 Stay First Amended Complaint, ECF No. 121.



                                 BACKGROUND

             The Court recounts only the factual and procedural

 history pertinent to considering whether abstention is

 appropriate.1/    Plaintiffs are residents of the Puna District of

 Hawai’i Island (the “Big Island”) who purchased surplus lines



       1/ In a separate order filed concurrently with this one, the Court
 provides a detailed account of the general factual allegations Plaintiffs
 have made against the various Defendants. See Order Granting in Part and
 Denying in Part Defendants Underwriters’ and Monarch’s Motions to Dismiss,
 ECF No. 159. That order addresses motions filed by the two other Defendants—
 Certain Underwriters at Lloyd’s and Monarch—in which they sought dismissal
 for failure to state a claim under Federal Rule of Civil Procedure (“Rule”)
 12(b)(6). Neither Underwriters nor Monarch joined the Retail Brokers in
 asking this Court to abstain under Colorado River.

                                    - 2 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 3 of 33   PageID #:
                                   3891


 homeowner’s insurance policies brokered and underwritten by the

 various Defendants.     In the aftermath of the May 2018 eruption

 of Kilauea Volcano, Plaintiffs allegedly sustained significant

 damage to their properties and sought coverage for the losses

 under their surplus lines policies.         Such coverage was

 apparently denied based on an exclusion precluding coverage for

 lava-related damage.

 I.      The Federal Lawsuit

              This case began as a putative class action brought by

 lead Plaintiffs Stephen and Lucina Aquilina and Audra and Scott

 Lane.     The original complaint was filed on December 21, 2018.

 Compl., ECF No. 1.     Plaintiffs named as Defendants Certain

 Underwriters at Lloyd’s London, including Syndicates #2003,

 #318, #4020, #2121, #2007, #1183, #1729 (collectively,

 “Underwriters”); Borisoff Insurance Services, Inc. d/b/a Monarch

 E&S Insurance Services, whose assets are owned by SPG

 (collectively “Monarch”); Pyramid Insurance Centre, Ltd.

 (“Pyramid”); and Moa.       Id.   The complaint alleged that the

 various Defendants had engaged in a deceptive “scheme” to

 defraud Plaintiffs and deprive them of meaningful insurance

 coverage.    All four Defendants moved to dismiss—primarily for

 failure to meet the heightened pleading standard under Rule

 9(b)—which the Court granted without prejudice on September 26,

 2019.    ECF Nos. 106-09.

                                     - 3 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 4 of 33      PageID #:
                                   3892


             The now-operative First Amended Complaint, ECF No.

 114, was filed on December 12, 2019.          It replaces the Lanes with

 Donna and Todd Corrigan, and Pyramid (the Lanes’ retail broker)

 with Aloha (the Corrigans’ retail broker).           See Am. Compl.      The

 Aquilinas and the Corrigans (together, “Plaintiffs”) again

 purport to assert claims on behalf of themselves and a putative

 class of similarly-situated consumers (the “Class”).2/            Id.    This

 time, however, they abandon their previous allegations of a

 deceptive or fraudulent scheme and reframe them to allege

 “unfair” practices under Hawai`i’s Unfair and Deceptive Acts or

 Trade Practices (“UDAP”) law and breaches of other statutory and

 common-law duties.      Id. ¶¶ 1-6.

             The Amended Complaint otherwise alleges that the

 policies at issue were underwritten by Underwriters; sold by

 Underwriters’ agent and coverholder, Monarch; and brokered by

 Moa and Aloha (Moa assisted the Aquilinas and Aloha assisted the

 Corrigans).    Am. Compl. ¶¶ 16-31.         Plaintiffs allege in the

 First Amended Complaint that the Defendants in their various

 capacities committed unfair business practices and breached

 certain duties owed toward Plaintiffs in regard to their

 procurement of property insurance coverage.           Id. ¶¶ 105-13, 118-

 19.   Specifically, they allege that Defendants failed to procure


       2/ The Court notes that the Class has not been certified. References
 to the “Class” are for purposes of convenience in addressing the allegations
 in the Complaint.

                                     - 4 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 5 of 33   PageID #:
                                   3893


 adequate and appropriate insurance coverage and that they failed

 to comply with certain state regulations, including requirements

 for placing surplus lines coverage.          Id.

             As against the Retail Brokers, the Amended Complaint

 asserts three causes of action:

          1. Count I.     Violation of UDAP law, Hawai`i Revised

             Statutes (“HRS”) § 480-2.        Am. Compl. ¶¶ 144-55.

          2. Count III.     Negligence.     Id. ¶¶ 178-88.

          3. Count IV.     Unjust enrichment.       Id. ¶¶ 211-20.

 II.   State Court Lawsuits

             There are three relevant lawsuits pending in state

 court, one brought by the Aquilinas against Moa and two brought

 by the Corrigans against Aloha.

          a. Lawsuit Brought by the Aquilinas Against Moa

             On May 17, 2019, the Aquilinas sued several defendants

 in state court, including their retail broker Moa.            See Ex. A.

 to Moa’s Mot., ECF No. 120-3, Aquilina v. Certain Underwriters

 at Lloyd’s London, Civ. No. 19-1-144.          They allege that, in the

 aftermath of the Kilauea eruption in 2018, their home sustained

 significant damage and destruction.         With respect to Moa, the

 Aquilinas allege that they submitted claims to Moa, yet an

 investigation into the claims was never conducted.            They argue

 that their losses are covered by the scope of the policy, but

 that the various defendants wrongfully relied solely on the

                                    - 5 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 6 of 33    PageID #:
                                   3894


 policies’ lava exclusion to deny the Aquilinas’ claims.              The

 state-court complaint also alleges that the Defendants acted

 wrongfully in the procurement of the insurance policies by

 failing to comply with state regulations for the placement of

 surplus lines coverage and by failing to advise Plaintiffs of

 all their insurance options.

             The Aquilinas assert four causes of action against

 Moa:

          1. Violation of Hawai`i’s UDAP Law, § 480-2;

          2. Breach of the Implied Covenant of Good Faith & Fair

             Dealing;

          3. Negligence; and

          4. Civil Conspiracy.

          b. Lawsuits Brought by the Corrigans Against Aloha

             The Corrigans have two lawsuits pending in state

 court.   First, on March 4, 2019, the Corrigans and other

 plaintiffs filed a lawsuit against Aloha and other defendants,

 and, second, on August 22, 2019, the Corrigans filed another

 complaint against Aloha and other defendants for a separate

 property.    See Ex. A. to Aloha’s Mot., ECF No. 121-3, Golden v.

 Certain Underwriters at Lloyd’s London, Civ. No. 18-1-327

 (amended complaint in first lawsuit filed on May 10, 2019); Ex.

 C. to Aloha’s Mot., ECF No. 121-5, Corrigan v. Certain

 Underwriters at Lloyd’s London, Civ. No. 19-1-233 (second

                                    - 6 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 7 of 33   PageID #:
                                   3895


 lawsuit).    Their allegations are generally the same as those

 made by the Aquilinas against Moa.         Specifically, the Corrigans

 allege that their homes sustained damages after the 2018 Kilauea

 eruption, and that the various defendants acted unlawfully in

 handling their claims and in refusing to pay out their claims.

 Like the Aquilinas, the Corrigans also allege wrongdoing in the

 procurement of the insurance policies, including the parties’

 failure to comply with certain state regulations for the

 placement of surplus lines coverage and their failure to advise

 Plaintiffs of the availability of the more comprehensive

 coverage they sought.

             The lawsuits assert four causes of action against

 Aloha:

          1. Breach of the Implied Covenant of Good Faith & Fair

             Dealing;

          2. Violation of Hawai`i’s UDAP Law, § 480-2;

          3. Civil Conspiracy; and

          4. Negligence.

 III. Procedural Posture

             Now before the Court are the Retail Brokers’ motions

 to dismiss or in the alternative stay the proceedings pursuant

 to the Colorado River abstention doctrine, which they filed on

 February 13, 2020.     See ECF No. 120 (“Moa’s Motion”) & 121

 (“Aloha’s Motion”).       Plaintiffs filed their opposition briefs on

                                    - 7 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 8 of 33   PageID #:
                                   3896


 April 28, ECF Nos. 138 & 139, and Underwriters filed their reply

 briefs on May 5, ECF Nos. 153 & 154.        Moa also filed a joinder

 of simple agreement to Aloha’s Motion,3/ ECF No. 144 (“Joinder”),

 and Aloha filed statements “in support” of Moa’s Motion, ECF No.

 150, and Moa’s Joinder, ECF No. 156.        Underwriters and Monarch

 both filed statements of no position as to Moa’s and Aloha’s

 Motions.    ECF Nos. 135, 136, 145, & 146.       The Court held a

 telephonic hearing on both Motions on Tuesday, May 19.



                              LEGAL FRAMEWORK

             The Retail Brokers seek dismissal, or alternatively, a

 stay, of this action under the Colorado River abstention

 doctrine.

             “Abstention from the exercise of federal jurisdiction

 is the exception, not the rule.”        Colorado River, 424 U.S. at

 813, 96 S. Ct. 1236, 47 L. Ed. 2d 483.         Federal courts have a

 “virtually unflagging obligation” to exercise the jurisdiction

 granted to them, so the mere “pendency of an action in the state


       3/ The Local Rules distinguish between “substantive” joinders and
 joinders “of simple agreement.” See L.R. 7.9. A substantive joinder “must
 be filed and served within seven (7) days of the filing of the motion . . .
 joined in” and must “be based on a memorandum supplementing the motion.” Id.
 A joinder of simple agreement, on the other hand, “may be filed at any time”
 and need not be accompanied by a memorandum. Id. A party filing a
 substantive joinder may “seek[] the same relief sought by the movant for
 himself, herself, or itself,” whereas a joinder of simple agreement “simply
 seek[s] relief for the original movant.” Id. Here, Moa’s Joinder was filed
 over two months after the initial Motion was filed and it is not accompanied
 by a memorandum. Accordingly, the Court construes Moa’s Joinder as one of
 simple agreement, seeking the same relief for the original movant, Aloha.

                                    - 8 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 9 of 33   PageID #:
                                   3897


 court is no bar to proceedings concerning the same matter in the

 Federal court having jurisdiction.”        Id. at 817.    The Colorado

 River doctrine provides a narrow exception to that rule.             See

 Holder v. Holder, 305 F.3d 854, 867 (9th Cir. 2002).           It

 provides that where there is a parallel, ongoing state-court

 proceeding, “courts may refrain from deciding an action for

 damages only in ‘exceptional’ cases, and only ‘the clearest of

 justifications’ support dismissal.”        R.R. St. & Co. Inc. v.

 Transp. Ins. Co., 656 F.3d 966, 978 (9th Cir. 2011) (quoting

 Colorado River, 424 U.S. at 818-19, 96 S. Ct. 1236, 47 L. Ed. 2d

 483).   Colorado River deference “rests on considerations of

 [w]ise judicial administration, giving regard to conservation of

 judicial resources and comprehensive disposition of litigation.”

 Travelers Indem. Co. v. Madonna, 914 F.2d 1364, 1367 (9th Cir.

 1990) (quoting Colorado River, 424 U.S. at 817, 96 S. Ct. 1236,

 47 L. Ed. 2d 483) (internal quotation marks omitted) (alteration

 in Colorado River).

             The Ninth Circuit has cautioned that Colorado River

 abstention should be used only in “rare,” “limited,” and

 “exceptional” cases.     R.R. St. & Co., 656 F.3d at 977–78.          To

 decide whether a case presents “exceptional circumstances,”

 courts in the Ninth Circuit weigh the following eight factors:

             (1) which court first assumed jurisdiction
             over   any  property  at   stake;  (2)  the
             inconvenience of the federal forum; (3) the

                                    - 9 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 10 of 33   PageID #:
                                    3898


             desire to avoid piecemeal litigation; (4) the
             order   in    which    the   forums   obtained
             jurisdiction; (5) whether federal law or state
             law provides the rule of decision on the
             merits;   (6)    whether   the   state   court
             proceedings can adequately protect the rights
             of the federal litigants; (7) the desire to
             avoid forum shopping; and (8) whether the
             state court proceedings will resolve all
             issues before the federal court.

  Id. at 978-79.    “These factors are not a ‘mechanical checklist’;

  indeed, some may not have any applicability to a case.”

  Seneca Ins. Co. v. Strange Land, Inc., 862 F.3d 835, 842 (9th

  Cir. 2017) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.

  Corp., 460 U.S. 1, 16, 103 S. Ct. 927, 74 L. Ed. 2d 765 (1983)).

  Courts instead examine the factors in “a pragmatic, flexible

  manner with a view to the realities of the case at hand.”            Id.

  (quoting Cone Mem’l Hosp., 460 U.S. at 21, 103 S. Ct. 927).            The

  balance is “heavily weighted in favor of the exercise of

  jurisdiction,” and there is “a strong presumption against

  federal abstention.”     Id. (citing Cone Mem’l Hosp., 460 U.S. at

  16, 103 S. Ct. 927, 74 L. Ed. 2d 765).        “Any doubt as to whether

  a factor exists should be resolved against a stay, not in favor

  of one.”   Travelers, 914 F.2d at 1369.

             Whenever it is appropriate to decline to exercise

  jurisdiction under the Colorado River doctrine, courts in this

  circuit “generally require a stay rather than a dismissal.”

  Montanore Minerals Corp. v. Bakie, 867 F.3d 1160, 1166 (9th Cir.


                                    - 10 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 11 of 33     PageID #:
                                    3899


  2017).   “A stay ‘ensures that the federal forum will remain open

  if for some unexpected reason the state forum . . . turn[s] out

  to be inadequate.’”     Id. (quoting Attwood v. Mendocino Coast

  Dist. Hosp., 886 F.2d 241, 243 (9th Cir. 1989)).



                                 DISCUSSION

              The question here is whether this case implicates

  “exceptional circumstances” that warrant abstention under

  Colorado River.    Based on the evaluation of the factors below,

  the Court holds that it does not.

  I.   Evaluation of the Colorado River Factors

           a. Jurisdiction Over the Res

              The first Colorado River factor considers “which court

  first assumed jurisdiction over any property at stake.”              Seneca

  Ins. Co., 862 F.3d at 841.      Because neither court here has

  assumed in rem jurisdiction over any property, the parties agree

  that this factor is neutral.

           b. Inconvenience of the Federal Forum

              The second factor considers “whether the inconvenience

  of the federal forum is so great that this factor points toward

  abstention.”    Morisada Corp. v. Beidas, 939 F. Supp. 732, 737

  (D. Haw. 1995) (quoting Travelers, 914 F.2d at 1368) (emphasis

  removed).    The Retail Brokers argue that this factor supports a

  stay because “the federal forum is far more inconvenient than

                                    - 11 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 12 of 33   PageID #:
                                    3900


  the state forum.”     Aloha’s Mot. 16; see also Moa’s Mot. 8-9.

  The state courthouse is located in Hilo, on the Big Island,

  while the federal courthouse is located in Honolulu, on the

  island of Oahu.     Plaintiffs all live on the Big Island and Moa’s

  offices are located there as well.         The properties that are the

  subject of this lawsuit are located on the Big Island and the

  volcanic eruption that gave rise to Plaintiffs’ alleged losses

  took place there.     As far as the distance, the Retail Brokers

  acknowledge that the 230 miles to the federal courthouse is not

  extreme in itself, but they emphasize that the parties traveling

  to and from Oahu would require the expenses and inconvenience of

  daily inter-island airfare.      Moa’s Mot. 8-9; Aloha’s Mot. 15-16.

               It is not enough that one forum is simply “better” or

  “more convenient” than the other.       Travelers, 914 F.2d at 1368

  (quoting Evanston Ins. Co. v. Jimco, Inc., 844 F.2d 1185, 1192

  (5th Cir. 1988)).     Yet that is the basis of the Retail Brokers’

  arguments.     See, e.g., Moa’s Mot. 8 (“The federal forum is more

  inconvenient than the state forum . . . .”).         To the extent that

  there is any relative inconvenience of the federal form here, it

  is not “so great that this factor points toward abstention.”

  See Travelers, 914 F.2d at 1368 (quoting Evanston Ins. Co., 844

  F.2d at 1192); see also Am. Motorists Ins. Co. v. The Club at

  Hokulia, Inc., Civ. No. 10-00199-SOM/KSC, 2010 WL 5389221, at *6

  (D. Haw. Dec. 21, 2010) (finding that the federal courthouse in

                                    - 12 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 13 of 33   PageID #:
                                    3901


  Honolulu was not “particularly inconvenient” as compared with

  the state forum on the Big Island).        Thus, this factor is

  neutral, or at most weighs slightly in favor of a stay.

          c. Desire to Avoid Piecemeal Litigation

             “[P]iecemeal litigation is a factor that can support a

  stay under the exceptional circumstances test.”         Travelers, 914

  F.3d at 1369; see also Seneca Ins. Co., 862 F.3d at 842-43

  (“[T]here must be exceptional circumstances present that

  demonstrate that piecemeal litigation would be particularly

  problematic.”).    “Piecemeal litigation occurs when different

  tribunals consider the same issue, thereby duplicating efforts

  and possibly reaching different results.”        Travelers, 914 F.3d

  at 1368 (quoting Am. Int’l Underwriters (Philippines), Inc. v.

  Continental Ins. Co., 843 F.2d 1253, 1258 (9th Cir. 1988)).

  “The mere possibility of piecemeal litigation does not

  constitute an exceptional circumstance.        Instead, the case must

  raise a special concern about piecemeal litigation, which can be

  remedied by staying or dismissing the federal proceeding.”           R.R.

  St. & Co., 656 F.3d at 979 (internal quotation marks and

  citations omitted).

             The Retail Brokers argue that there is a danger of

  pretrial rulings on dispositive issues that could differ between

  the state and federal forums, which could lead to inconsistent

  or conflicting outcomes on the same issues or facts.          Aloha’s

                                    - 13 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 14 of 33    PageID #:
                                    3902


  Mot. 17-18; Moa’s Mot. 9-10.      They argue that these concerns

  have already begun to play out given that this Court made early

  substantive rulings when it dismissed the original complaint.

  Aloha’s Reply 9-10; Moa’s Reply 6-7.        Plaintiffs respond that

  this case and the state-court actions raise different issues and

  that the state-court actions will not answer the central

  questions in the case before this Court.        Plaintiffs’ theory is

  that the state-court actions focus on the conduct of the various

  Defendants in handling their claims after the 2018 Kilauea

  eruption, while the case in this Court focuses on the conduct

  before the eruption (i.e., in procuring the allegedly inadequate

  coverage in the policies in the first place).

             The Court finds Plaintiffs’ attempt to distinguish the

  federal and state actions based on pre- and post-eruption

  conduct unpersuasive.     Nonetheless, the Retail Brokers have not

  pointed out any “exceptional” circumstances that would justify a

  special concern about piecemeal litigation in this case.             It is

  true that the state and federal cases involve overlapping issues

  and facts, but that alone is not sufficiently “exceptional” to

  justify abstention.     See Seneca Ins. Co., 862 F.3d at 842

  (noting that some “duplication of judicial efforts” is the

  “unavoidable price of preserving access to . . . federal relief”

  (quoting Neuchatel Swiss Gen. Ins. Co. v. Lufthansa Airlines,

  925 F.2d 1193, 1195 (9th Cir. 1991))); United States v. Morros,

                                    - 14 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 15 of 33   PageID #:
                                    3903


  268 F.3d 695, 706 (9th Cir. 2001) (“Colorado River does not say

  that every time it is possible for a state court to obviate the

  need for federal review by deciding factual issues in a

  particular way, the federal court should abstain.”).          Finding

  otherwise would “make a mockery of the rule that only

  exceptional circumstances justify a federal court's refusal to

  decide a case in deference to the States.”        Morros, 268 F.3d at

  707 (quoting New Orleans Pub. Serv., Inc. v. Council of the City

  of New Orleans, 491 U.S. 350, 368, 109 S. Ct. 2506, 105 L. Ed.

  298).

             In analyzing the piecemeal litigation factor, courts

  consider whether certain issues implicate a policy or law

  favoring “unified state adjudication”; those issues may belong

  in state court.    See id. at 706 (“Colorado River stands for the

  proposition that when Congress has passed a law expressing a

  preference for unified state adjudication, courts should respect

  that preference.”).     The Retail Brokers here have not identified

  any “strong federal policy” here that all of Plaintiffs’ claims

  belong in state court.     See id. at 706-07 (quoting the Third

  Circuit’s statement that “the avoidance of piecemeal litigation

  factor is met . . . only when there is evidence of a strong

  federal policy that all claims should be tried in the state

  courts” (quoting Ryan v. Johnson, 115 F.3d 193, 197–98 (3d Cir.

  1997))).   And the presence of “multiple defendants,” “numerous

                                    - 15 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 16 of 33   PageID #:
                                    3904


  claims,” and even “complex state tort and insurance issues” are

  not, according to the Ninth Circuit, enough to establish

  “exceptional circumstances.”      Seneca Ins. Co., 862 F.3d at 843.

  Thus, this Court is not convinced this factor weighs in favor of

  a stay.   See id. (finding that this factor did not favor a stay

  because there was no “clear federal policy” of avoiding

  piecemeal adjudication in that context).

             In any event, at this point the state court has not

  made any substantive rulings whatsoever, so there is “no

  certainty that duplicative effort would result.”         Travelers, 914

  F.2d at 1369.    And “whichever court were to first reach a

  judgment on the merits, that judgment would most likely have

  conclusive effect on the other court.”        Id.

             Last, abstaining from Plaintiffs’ claims against the

  Retail Brokers would actually increase the concern of piecemeal

  litigation given that this case is moving forward in federal

  court with respect to related claims (including a UDAP claim)

  against two other Defendants, Underwriters and Monarch, who have

  not joined in these motions to abstain.        See Order Granting in

  Part and Denying in Part Defendants Underwriters’ and Monarch’s

  Motions to Dismiss, ECF No. 159.       As the Court is retaining

  jurisdiction with respect to those claims against those

  Defendants, splitting the Defendants in this class action would

  almost certainly result in piecemeal litigation.

                                    - 16 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 17 of 33   PageID #:
                                    3905


               Simply put, the Retail Brokers have not shown any

  “exceptional circumstances” here to suggest that piecemeal

  litigation would be “particularly problematic” if the Court

  retains jurisdiction.     Seneca Ins. Co., 862 F.3d at 842-43.

  “Nothing about this dispute evinces a special or important

  rationale or legislative preference for resolving these issues

  in a single proceeding.”      Id. at 843.    And finally, this case

  does not “raise a special concern about piecemeal litigation,

  which can be remedied by staying or dismissing the federal

  proceeding,” and which “the court could [not] have avoided by

  other means.”     Montanore Minerals Corp., 867 F.3d at 1167

  (quoting R.R. St. & Co., 656 F.3d at 979) (alteration in

  Montanore Minerals Corp.).      In any event, “[a]ny doubt as to

  whether a factor exists should be resolved against a stay, not

  in favor of one.”     Travelers, 914 F.2d at 1369.

               The Court thus finds that this factor does not weigh

  in favor of a stay.

          d. Order in Which Jurisdiction Was Obtained

               The next factor is the order in which the forums

  gained jurisdiction.     Courts do not apply a mechanical first-to-

  file rule.    Instead, courts, consider “the realities” of the

  case “in a pragmatic, flexible manner.”        Cone Mem’l Hosp., 460

  U.S. at 21, 103 S. Ct. 927, 74 L. Ed. 2d 765.         In analyzing this

  factor, “priority should not be measured exclusively by which

                                    - 17 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 18 of 33    PageID #:
                                    3906


  complaint was filed first, but rather in terms of how much

  progress has been made in the two actions.”          Cone Mem’l Hosp.,

  460 U.S. at 21, 103 S. Ct. 927, 74 L. Ed. 2d 765.

               This factor implicates slightly different timelines

  for each of the Retail Brokers because Aloha was joined in this

  lawsuit one year after it was originally filed:           (1) the federal

  case was filed in December 2018 and included Moa (but not Aloha)

  as a defendant; (2) the state-court lawsuits were filed in

  March, May, and August of 2019; (3) the Court dismissed the

  original complaint in this case in September 2019; and (4) the

  Amended Complaint in this case was filed in December 2019, which

  first named the Corrigans as Plaintiffs and Aloha as a

  Defendant.     This case is in the pleading stage, while the state-

  court proceedings have entered the discovery phase.

               The Retail Brokers argue that the relative progress of

  the state-court proceedings is “substantial.”           Moa’s Mot. 11;

  see also Aloha’s Mot. 18-19.       They contend that the state

  actions are further along because answers have been filed and

  written discovery among the parties has already begun.             Aloha’s

  Mot. 18.     The Retail Brokers contrast this case, in which they

  argue that there has been “little progress.”4/          Moa’s Mot. 11.

  They point to the case still being in the early pleading stage,


       4/  Interestingly, Aloha in its Reply seems to contradict this argument
  to argue that there is a danger of piecemeal litigation. Aloha Reply 9-10.
  It observes that this Court has already made several substantive rulings.

                                     - 18 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 19 of 33    PageID #:
                                    3907


  as well as the fact that no answers have been filed and no

  discovery has taken place.       Moa’s Mot. 11; Aloha’s Mot. 18.

  Plaintiffs counter that the state-court actions are only

  “slightly ahead.”     Opp. to Moa’s Mot. 15; Opp. to Moa’s Mot. 12.

             Comparing the progress made in this case versus the

  progress made in the state-court actions, the Court finds that

  any difference is negligible.        Certainly the state-court actions

  have not progressed substantially further than this case.             In

  fact, while this case is technically still in the pleading

  stage, that is only because this Court made several substantive

  rulings on the prior set of motions to dismiss.5/           Those rulings

  were impactful.     For instance, the Court made detailed rulings

  on the scope and nature of a broker’s fiduciary duty and duty of

  reasonable care owed to an insured; on the extent to which a

  broker can be liable for an insurer bad-faith claim; and on the

  relevant standards and factual threshold for pleading a UDAP

  claim.6/   These significant rulings ultimately led to the framing

  of the Amended Complaint in its current form.

             The state court, on the other hand, has not made any



       5/  See Order Granting Defendant Moa’s Motion to Dismiss, ECF No. 106
  (“Prior Moa Order”); Order Granting Defendant Monarch’s Motion to Dismiss,
  ECF No. 107; Order Granting Defendant Pyramid’s Order, ECF No. 108; & Order
  Granting Defendant Certain Underwriters at Lloyd’s Motion to Dismiss, ECF No.
  109 (“Prior Underwriters Order”).
        6/ For example, see Prior Moa Order at 36, 44-47 (rulings on UDAP), 53-
  59 (rulings on bad faith), 65 (rulings on fiduciary duties), & 66-69 (rulings
  on negligence); Prior Underwriters Order at 32-33, 38-40, & 48-52 (rulings on
  UDAP).

                                     - 19 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 20 of 33   PageID #:
                                    3908


  substantive rulings on dispositive motions and the parties have

  offered no indication that the state-court proceedings might

  soon resolve.      Again, the Retail Brokers’ arguments fail to

  point out any “exceptional” circumstances that warrant a stay.

  See Neuchatel Swiss Gen. Ins. Co., 925 F.2d at 1195 (“Even if

  the litigants had made somewhat more progress in Geneva than in

  the district court by the time the stay motion was heard, the

  mere fact that parallel proceedings may be further along does

  not make a case exceptional.”).       To illustrate, this case is not

  like Montanore Minerals Corp. v. Bakie, where the Ninth Circuit

  reasoned that this factor weighed in favor of a stay.          867 F.3d

  at 1169-70.      The parties in that case had been litigating the

  state-court action for six years by the time the federal court

  action was filed, and the “parties had conducted extensive

  discovery, filed cross-motions for summary judgment, and the

  state court had issued an order deciding several issues in the

  case.”     Id.   Here, to the contrary, this Court—not the state

  court—has made substantive rulings that have shaped the nature

  of the case as it moves forward.       And while this case is still

  in the pleading stage, it is there because of prior substantive

  rulings.

               All that said, the Court would be remiss if it did not

  note its concern about the fact that both the state and federal

  actions were filed by Plaintiffs.       This makes the case different

                                    - 20 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 21 of 33   PageID #:
                                    3909


  from other Colorado River cases in which the opposing parties

  “race to the courthouse,” so to speak.        There is some authority

  suggesting that the same party filing in both state and federal

  court tilts this factor in favor of a stay.         See, e.g., Am.

  Int’l Underwriters, 843 F.2d at 1258-59 (finding that this

  factor favored abstention because the plaintiff “should also be

  bound by its initial choice of the state forum, given the

  substantial progress that has occurred in the state court

  litigation”); Horowitz v. Sulla, Civ. No. 15-00186 JMS-BMK, 2015

  WL 5439227, at *8 (D. Haw. Sept. 11, 2015) (holding that

  plaintiffs’ filing of a case in state court, improperly removing

  it, and then filing a new case in federal court after remand

  weighed heavily in favor of abstention because “permitting th[e]

  action to continue would be giving Plaintiffs an improper

  ‘second bite’ at the apple, after their action in state court

  failed”); Corbin v. United Law Grp., No. CV 09-9334-VBF(RNBx),

  2010 WL 11601588, at *5 (C.D. Cal. Mar. 5, 2010) (“[T]he fact

  that it is Plaintiffs who first filed in state court, then later

  filed a similar action in federal court further means this

  factor should weigh in favor of Defendants.”).         Plaintiffs here

  filed all four lawsuits.      And while the original complaint in

  this case was filed slightly before the state actions, the

  current theory of the case only made it into federal court when

  Plaintiffs amended their complaint one year into the pending

                                    - 21 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 22 of 33   PageID #:
                                    3910


  state-court proceedings.

              Still, this case does not involve the “unusual” or

  “exceptional” circumstances that Judge Seabright recognized in

  Horowitz and the Ninth Circuit recognized in American

  Underwriters International.      There have been no specific adverse

  state rulings that seemingly led Plaintiffs to bring or amend

  their claims in federal court, and there has been less progress

  in the state-court proceedings here than there had been in the

  several years of state proceedings in those cases.          Accordingly,

  even though Plaintiffs here brought both lawsuits themselves,

  this case does not implicate exceptional circumstances to the

  same extent as the cases cited above.        Moreover, the substantial

  rulings made by this Court (some of which were even unfavorable

  to Plaintiffs) outweigh the fact that Plaintiffs’ chose, for

  whatever reason, to sue in both state and federal courts.

              In sum, the Court finds that this factor does not

  weigh in favor of abstention.

          e. Rule of Decision

              The next factor considers whether state or federal law

  controls.   “Although ‘the presence of federal-law issues must

  always be a major consideration weighing against surrender,’ the

  ‘presence of state-law issues may weigh in favor of that

  surrender’ only ‘in some rare circumstances.’”         Travelers, 914

  F.3d at 1370 (quoting Cone Mem’l Hosp., 460 U.S. at 26, 103 S.

                                    - 22 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 23 of 33   PageID #:
                                    3911


  Ct. 927, 74 L. Ed. 2d 765).      Those circumstances exist “only

  when the state law questions are themselves complex and

  difficult issues better resolved by a state court; it is not

  enough that a state law case is complex because it involves

  numerous parties or claims.”      Seneca Ins. Co., 862 F.3d at 844.

             This case involves routine issues of state law—UDAP

  claims, negligence, and unjust enrichment.        This Court is fully

  capable of deciding those types claims and indeed has done so in

  numerous cases.    Although the Retail Brokers note certain novel

  statutory questions implicated in this case, the Court is

  proficient in handling issues of statutory interpretation.

  Deciding UDAP and negligence claims in the insurance context

  will not entail any more federal intrusion into state law or

  policy than would any other diversity action.         See id.

  (“Congress, having adopted the policy of opening the federal

  courts to suitors in all diversity cases involving the

  jurisdictional amount, we can discern in its action no

  recognition of a policy which would exclude cases from the

  jurisdiction merely because they involve state law or because

  the law is uncertain or difficult to determine.” (quoting

  Meredith v. City of Winter Haven, 320 U.S. 228, 236, 64 S. Ct.

  7, 88 L. Ed. 9 (1943))).

             And, as noted earlier, the issues raised in this case

  do not reveal any particular policy favoring “unified state

                                    - 23 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 24 of 33   PageID #:
                                    3912


  adjudication,” like the complex water issues in Colorado River.

  See Morros, 268 F.3d at 706-07; see also Seneca Ins. Co., 862

  F.3d at 844 n.3 (rejecting an argument that “amount[ed] to an

  assertion that federal courts cannot properly apply state

  insurance law,” describing that as “something federal courts

  routinely do”).    Nor do they involve especially unique questions

  of state law, like the state eminent domain law at issue in

  Montanore Minerals Corporation.       Montanore Minerals Corp., 867

  F.3d at 1168-68 (holding that such issues went “beyond what [the

  Ninth Circuit] ha[s] identified as routine state law issues

  (e.g., breach of contract, indemnification and subrogation,

  misrepresentation, and breach of fiduciary duty)”).          This case

  is—at its core—a UDAP and negligence case in the insurance

  context, which this Court is well-equipped to handle.          See

  Seneca Ins. Co., 862 F.3d at 844 (finding that “straightforward”

  insurance dispute did not implicate “rare circumstances” to

  weight this factor in favor abstention).

             For these reasons, there are no “rare circumstances”

  here and this factor does not weigh in favor of granting a stay.

          f. Inadequacy of State Court Proceedings to Protect
             Federal Litigants’ Rights

             The next factor “involves the state court’s adequacy

  to protect federal rights, not the federal court’s adequacy to

  protect state rights.”     Morisada, 939 F. Supp. at 740.       There


                                    - 24 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 25 of 33   PageID #:
                                    3913


  are no federal claims here; the lawsuits purely allege state-law

  claims.    Accordingly, this factor is neutral.

            g. Forum Shopping

               The next factor addresses the “desire to avoid forum

  shopping.”    Seneca Ins. Co., 862 F.3d at 841.       The Court

  considers “whether either party improperly sought more favorable

  rules in its choice of forum or pursued suit in a new forum

  after facing setbacks in the original proceeding.”          Id. at 846.

               The Retail Brokers argue that this case was brought

  for purposes of preserving the federal forum.         They speculate

  about the possible motives of Plaintiffs to gain a tactical

  advantage or preserve a “‘second bite’ at the same apple” in

  federal court.     Moa’s Mot. 13; Aloha’s Mot. 21.      The Court

  indeed is somewhat wary of Plaintiffs’ motives in maintaining

  both the federal and state actions.         At first, the federal

  lawsuit sought relief stemming from allegations of a fraudulent

  or deceptive “scheme.”        But the plaintiffs adjusted their

  pleading and theory of the case to drop the allegations of a

  deceptive scheme, and now rest on the “unfair” prong of UDAP and

  other negligent lapses of duties owed.         These changes render the

  First Amended Complaint more similar to the already-pending

  state-court actions.     As noted above, some circuits have also

  held that “the filing of a second lawsuit by the plaintiff

  should weigh against the exercise of federal jurisdiction.”

                                     - 25 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 26 of 33    PageID #:
                                    3914


  Gonzalez v. Cruz, 926 F.2d 1, 4 (1st Cir. 1991) (collecting

  cases and noting that the “significance of this factor . . .

  must be examined in light of the motivation of the plaintiff in

  filing the second suit”); Am. Int’l Underwriters, 843 F.2d at

  1259 (affirming district court’s abstention where the plaintiff

  had filed both the state and federal lawsuits).

             That said, the Court does not find the circumstances

  here so “exceptional” to justify surrendering the Court’s

  otherwise “unflagging” jurisdiction.       Plaintiffs’ conduct does

  not reveal obvious forum shopping in the way other courts have

  recognized.    See, e.g., Montanore Minerals Corp., 867 F.3d at

  1169-70 (holding that this factor weighed in favor of a stay

  because the plaintiffs had—after six years of state-court

  litigation—filed the federal lawsuit immediately after an

  unfavorable state ruling); Am. Int’l Underwriters, 843 F.2d at

  1259 (affirming district court’s finding that this factor

  favored a stay because plaintiff was “rule-of-evidence shopping”

  in federal court after two years of litigation in state court).

  It is at best unclear what Plaintiffs’ motives are here.             And

  “federal courts may not decline to exercise jurisdiction solely

  on the basis of forum shopping.”       Travelers, 914 F.2d at 1371

  (citing F.D.I.C. v. Nichols, 885 F.2d 633, 638 (9th Cir. 1989)).

  When it is unclear whether a factor would weigh in favor of a

  stay, the factor should weigh against a stay.

                                    - 26 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 27 of 33   PageID #:
                                    3915


           h. Whether the State-Court Actions Will Resolve All
              Issues

              The final factor considers whether the state-court

  proceedings sufficiently parallel the federal proceedings.

  “[E]xact parallelism” is not required; it is sufficient if the

  state and federal proceedings are “substantially similar.”

  Montanore Minerals Corp., 867 F.3d at 1170.         If a court abstains

  under Colorado River, it by implication concludes that “the

  parallel state-court litigation will be an adequate vehicle for

  the complete and prompt resolution of the issues between the

  parties.”    Seneca Ins. Co., 862 F.3d at 845 (quoting Cone Mem’l

  Hosp., 460 U.S. at 28, 103 S. Ct. 927, 74 L. Ed. 2d 765).

  “‘[T]he existence of a substantial doubt as to whether the state

  proceedings will resolve the federal action precludes’ a

  Colorado River stay or dismissal.”         R.R. Street & Co., 656 F.3d

  at 981 (quoting Smith v. Cent. Ariz. Water Conservation Dist.,

  418 F.3d 1028, 1033 (9th Cir. 2005)).         Typically, “a stay is

  inappropriate when there is a good chance that the federal court

  would have to decide the case eventually because the state

  proceeding will not resolve all of the issues in the federal

  case.”    Id. at 983 (citing Intel Corp. v. Advanced Micro

  Devices, Inc., 12 F.3d 908, 913 (9th Cir. 1993)).

              This factor is neutral, or at most slightly favors a

  stay.    Although the claims in the pending state-court actions


                                    - 27 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 28 of 33     PageID #:
                                    3916


  are not exactly parallel with the Amended Complaint in this

  action, they are certainly “substantially similar.”            The claims

  arise out of the same overarching transactions and the ultimate

  denial of coverage for losses caused by the Kilauea eruption in

  2018.        The state actions are also more comprehensive than the

  federal action, including more causes of action7/ and theories of

  recovery, as well as other allegations with respect to coverage

  and the Defendants conduct in handling Plaintiffs’ claims after

  the eruption.

                  Plaintiffs point out that their focus in the federal

  action is the conduct of Defendants in procuring and selling

  “inadequate” insurance, while the state-court actions focus on

  the handling of the claims after Plaintiffs sustained lava

  damage.        They also asserted at the hearing that their claims in

  federal court seek damages exclusively in the form of paid

  premiums, while the state-court actions seek different damages.

                  Turning first to the latter argument, Plaintiffs

  contend that the federal and state cases are different because

  this case seeks a return of premiums based on pre-eruption

  wrongdoing—distinct from the state-court actions seeking damages



           The only exception is that the federal lawsuit includes a cause of
          7/

  action for unjust enrichment, which is absent from the state-court actions.
  The Court finds that this has no meaningful bearing on the inadequacy of the
  state court to resolve all of Plaintiffs’ claims. The unjust enrichment
  claim is solely alleged in the alternative and, given that the Court has
  dismissed the claim against Underwriters and Monarch, it is not likely to
  survive against the Retail Brokers anyway.

                                     - 28 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 29 of 33    PageID #:
                                    3917


  primarily for post-eruption wrongdoing.         The Court is not

  persuaded.    The claim for premiums primarily is addressed in the

  Amended Complaint connection with the unjust enrichment count,

  which is only pleaded in the alternative to the UDAP and

  negligence claims.8/     Not to mention, the Court has now dismissed

  the unjust enrichment count against Underwriters and Monarch, so

  it is unlikely to survive against the Retail Brokers anyway.

  The damages are also pleaded more broadly in both this case and

  the state-court actions than Plaintiffs’ counsel would admit;

  Plaintiffs in this case appear to seek not only a return of

  premiums, but also UDAP and other damages in both forums.

               Aside from damages, the operative complaints in the

  state and federal actions are also quite substantively similar

  and implicate many of the same factual questions.           If anything,

  the state actions are in many ways broader and more

  comprehensive than the federal action.         In that sense, this

  factor would tend to lean in favor of a stay.          On the other

  hand, the Amended Complaint in this case seeks certification of

  a Class, while the state-court actions seek relief only on

  behalf of the individual named plaintiffs.          What this means is


       8/  While the Amended Complaint makes some general references to
  Plaintiffs and the Class paying premiums and commissions to Defendants
  outside the unjust enrichment count, those allegations always tend to
  associate with the idea that the payments unjustly enriched Defendants. See,
  e.g., Am. Compl. ¶ 6 (general factual allegation that “Plaintiffs and the
  Class paid premiums and commissions to Defendants that Defendants otherwise
  would not have received, but for their wrongdoing, injuring Plaintiffs and
  the Class and unjustly enriching Defendants”); see also id. ¶¶ 104, 111.

                                    - 29 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 30 of 33    PageID #:
                                    3918


  that, if this Court abstains, then the claims of qualifying

  members of the putative Class would not be remedied in the

  state-court actions.     The Class has not yet been certified and

  the Court cannot say at this stage whether class certification

  will be successful.     But, as the case stands now, this is a

  putative class action seeking broad relief for both the

  individuals and those similarly situated.        The same cannot be

  said of the pending actions in state court.

             Even assuming the federal and state proceedings here

  are substantially similar—which they appear to be—that alone is

  not an “exceptional” circumstance justifying abstention.             As the

  Ninth Circuit recently clarified, “sufficiently similar claims

  are a necessary precondition to Colorado River abstention and

  should not, absent more, add weight to the balance in favor of

  abstention.”    Seneca Ins. Co., 862 F.3d at 845.       Said another

  way, “[p]arallelism is necessary but not sufficient to counsel

  in favor of abstention.”      Id.    Unless “the clearest of

  justifications” warrant the surrender of federal jurisdiction,

  parallelism alone is not enough, and this factor is neutral.

  Id. (quoting Cone Mem’l Hosp., 460 U.S. at 25-26, 103 S. Ct.

  927, 74 L. Ed. 2d 765)).

             For these reasons, considering this factor as a whole,

  the Court finds that this factor is neutral, or at most weighs

  slightly in favor of a stay.

                                      - 30 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 31 of 33      PageID #:
                                    3919


  II.   Balancing the Colorado River Factors

               To determine whether a stay is warranted, the Court

  must balance the above factors “with the balance heavily

  weighted in favor of the exercise of jurisdiction.”               Cone Mem’l

  Hosp., 460 U.S. at 16, 103 S. Ct. 927, 74 L. Ed. 2d 765.

  Applying those factors to this case, “exceptional” circumstances

  are absent.      Here, the only factors that may weigh in favor of a

  stay—and they do so only slightly—are the minor inconvenience of

  the federal forum, the fact that Plaintiffs filed both the

  parallel actions, and the similarities between the state and

  federal lawsuits.

               On balance, these factors do not establish

  “exceptional circumstances” required for Colorado River

  deference.      Instead, they—taken with the strong presumption

  against abstention—counsel in favor of continuing the

  proceedings in federal court.         The Court thus holds that a stay

  of this action is not warranted.

  III. Landis Factors

               Aloha argues in the alternative that the Court should

  stay this case pursuant to its inherent powers under Landis v.

  North American Co., 299 U.S. 28, 57 S. Ct. 73, 81 L. Ed. 20

  (1936).9/     Aloha advances the same arguments as those it made in

  the Colorado River analysis.         For similar reasons, the Court

        9/   Moa does not address Landis in either of its briefs.

                                       - 31 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 32 of 33    PageID #:
                                    3920


  declines to exercise its inherent authority to stay this case

  under Landis.

             “[T]he power to stay proceedings is incidental to the

  power inherent in every court to control the disposition of the

  causes on its docket with economy of time and effort for itself,

  for counsel, and for litigants.”       Landis, 299 U.S. at 254–55, 57

  S. Ct. 73, 81 L. Ed. 20.      Deciding whether a stay is appropriate

  under Landis “calls for the exercise of judgment, which must

  weigh competing interests and maintain an even balance.”             Id.

  Courts examine (1) “possible damage which may result from the

  granting of a stay,” (2) “the hardship or inequity which a party

  may suffer in being required to go forward,” and (3) “the

  orderly course of justice measured in terms of the simplifying

  or complicating of issues, proof and questions of law which

  could be expected to result from a stay.”        CMAX, Inc. v.

  Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S.

  at 254–55, 57 S. Ct. 73, 81 L. Ed. 20).

             Analyzing these factors, the Court finds that a stay

  under Landis is not appropriate.       Any form of abstention is “an

  extraordinary and narrow exception to the duty of a District

  Court to adjudicate a controversy properly before it.”           Hochroth

  v. Ally Bank, Civ. No. 18-00319-JAO-KJM, 2019 WL 1386368, at *7

  (D. Haw. Mar. 27, 2019) (quoting Colorado River, 424 U.S. at

  813, 96 S. Ct. 1236, 47 L. Ed. 2d 483).        The Court is

                                    - 32 -
Case 1:18-cv-00496-ACK-KJM Document 160 Filed 06/10/20 Page 33 of 33     PageID #:
                                    3921


  unpersuaded by Aloha’s arguments that the circumstances in this

  case warrant the extreme remedy of abstention, whether under

  Landis or Colorado River.



                                  CONCLUSION

             For the foregoing reasons, the Court DENIES Aloha’s

  Motion to Dismiss and/or Stay First Amended Complaint, ECF No.

  121, and DENIES Moa’s Motion to Dismiss or in the Alternative

  Stay Proceedings, ECF No. 120, and its Joinder to Aloha’s

  Motion, ECF No. 144.      The Court retains jurisdiction over this

  matter and the case shall proceed accordingly.



             IT IS SO ORDERED.

             DATED: Honolulu, Hawai’i, June 10, 2020.




                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge


  Aquilina, et al. v. Certain Underwriters at Lloyd’s, et al., Civ. No. 18-
  0496-ACK-KJM, Order Denying Defendants Moa’s and Aloha’s Motions to Dismiss
  or in the Alternative Stay.




                                     - 33 -
